Citation Nr: 0833744	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  06-06 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for bilateral pseudophakia, status post retinal detachment 
repair of the left eye.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel

INTRODUCTION

The veteran served on active duty from April 1978 to April 
1982.  Thereafter, he served on periods of active duty for 
training and inactive duty training as part of the military 
reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the benefit sought on appeal.  


FINDINGS OF FACT

The veteran's bilateral pseudophakia, status post retinal 
detachment repair of the left eye, results in no worse than 
20/20 corrected visual acuity in the right eye and detection 
only of hand motion in the left eye.  


CONCLUSION OF LAW

The criteria for the award of a disability rating in excess 
of 50 percent for bilateral pseudophakia, status post retinal 
detachment repair of the left eye, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.75-84a, Diagnostic Codes 6029, 6069 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that his 
bilateral eye disability should be assigned a disability 
rating higher than the currently assigned 50 percent rating.  
As a preliminary matter, the Board must discuss whether VA 
satisfied its duty to notify and assist under the Veterans 
Claims Assistance Act of 2000 (VCAA) describes.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328, 1333 (Fed. Cir. 2006).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.  

The present appeal arises out of an April 2005 claim from the 
veteran in which he sought an increase in compensation for a 
temporary period due to convalescence from surgery.  In an 
April 2005 letter, the veteran was advised of what kind of 
information and evidence was needed to substantiate such a 
claim.  He was asked to submit medical evidence, dates of 
treatment, lay statements from family and friends, etc.  He 
was told to send any medical reports he had, and that VA 
would assist him in obtaining medical reports if he completed 
authorization forms.  He was asked to send any evidence in 
his possession that pertains to his claim.  An attachment to 
the letter described what the evidence must show for 
entitlement to a temporary total disability rating.  The RO 
denied the veteran's claim for a temporary total rating in a 
June 2005 rating decision.  The veteran disagreed with that 
decision and initiated this appeal.  In a June 2006 rating 
decision, the veteran was granted a temporary total rating 
from April 11, 2005, and a 30 percent rating resumed from 
August 1, 2005.  A statement of the case (SOC) was also 
issued in June 2006.  The veteran perfected the appeal by 
filing a timely substantive appeal in February 2006, in which 
he discussed the severity of his eye disability.  

Notably, in the June 2006 SOC, the veteran was provided with 
a copy of the disability rating criteria for rating his eye 
disability.  Additionally, a March 2006 letter explained how 
VA assigns disability ratings and effective dates.  The 
letter informed the veteran that the impact of the disability 
on his employment would be considered in determining a 
disability rating.  The letter also indicated that examples 
of evidence that affect how VA assigns a disability rating 
includes statements from employers as to job performance, and 
statements from other people who may have witnessed how the 
veteran's disability symptoms have affected him.  The Board 
finds that these statements essentially informed the veteran 
that information on how his disability affected his daily 
life would be considered in assigning his disability rating.

In the present case, while the initial April 2005 notice 
letter failed to provide notice of the general criteria for 
an increased rating (particularly as the veteran's claim 
began in part as a claim for a temporary total rating), the 
Board finds this error was corrected by subsequent VA 
actions, particularly the March 2006 letter.  The Court has 
held that if compliant VCAA notice is not provided prior to 
VA's initial decision on the claim, this timing defect may be 
cured by providing adequate notice and readjudicating the 
issue on appeal.  See Pickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006); see also Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).  The Board finds that the April 
2005 letter, combined with the March 2006 letter, constituted 
proper VCAA notice to the veteran.  As explained in detail in 
the paragraphs above, these two letters, together, notified 
the veteran not only of the type of evidence needed to 
establish entitlement to a higher disability rating, but also 
set forth the types of medical and lay evidence that the 
claimant could submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to the benefit 
sought.  The documents also explained the type of evidence 
that VA would consider in rendering its decision.  Finally, 
readjudication was afforded the veteran in a November 2006 
decision, at which time an increased rating of 50 percent was 
afforded him.  A supplemental statement of the case was also 
issued in November 2006.  For the above reasons, the Board 
finds that VA satisfied the duty to notify under the VCAA in 
this case.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished and that the duty to assist has been satisfied.  
38 U.S.C.A. § 5103A(a) and 38 C.F.R. § 3.159(a).  The RO has 
obtained all identified private and VA outpatient treatment 
records.  Moreover, the veteran was afforded a VA examination 
in September 2006, as discussed in greater detail below.  
While the veteran did submit new evidence directly to the 
Board in September 2007, without RO consideration, he also 
signed a waiver of agency of original jurisdiction review of 
this evidence, negating a need to remand the appeal to the 
RO.  See 38 C.F.R. § 20.1304(c) (2007).  Additionally, the 
veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Acting 
Veterans Law Judge.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  

The veteran seeks a disability rating in excess of 50 percent 
for bilateral pseudophakia, status post retinal detachment 
repair of the left eye.  Disability evaluations are based 
upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2007).  If the 
evidence demonstrates that a disability exhibits symptoms 
that would warrant different ratings for distinct time 
periods, staged ratings may be appropriate.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The veteran's bilateral pseudophakia is rated under 
Diagnostic Code (DC) 6029, for aphakia.  This DC provides a 
schedular rating of 30 percent for aphakia, bilateral or 
unilateral.  A note to the DC provides that the 30 percent 
rating is a minimum rating to be applied to the unilateral or 
bilateral condition and is not to be combined with any other 
rating for impaired vision.  When only one eye is aphakic, 
the eye with poorer corrected visual acuity will be rated on 
the basis of this acuity without correction.  When both eyes 
are aphakic, both will be rated on corrected vision.  The 
corrected vision of one or both aphakic eyes will be taken 
one step worse than the ascertained value for that eye, 
however, not better than 20/70 (6/21).  In the present case, 
the veteran has been granted a 50 percent evaluation under DC 
6069, which is a rating that is assignable in situations 
wherein one eye is effectively blind, having only light 
perception, and the second has vision of 20/70.  38 C.F.R. 
§§ 4.27, 4.84a, Diagnostic Codes 6029, 6069, Table V (2007).  
As already noted in the introduction, the veteran has been 
granted a temporary total rating from April 11, 2005, the 
date of his surgery, to July 31, 2005.  

Review of the veteran's medical records reveal that while 
serving in the military, the veteran was on a routine 
training assignment that involved parachuting.  During this 
assignment, he was blown into power lines, and sustained 
second-degree burns to his face and eyes.  In a July 2003 
rating decision, the veteran was awarded service connection 
for this disability, and a 30 percent rating was assigned.  
As noted earlier in this decision, this appeal was initiated 
by an April 2005 claim.  The veteran underwent surgery at a 
VA medical center in April 2005 to repair retinal detachment 
in his left eye.  His operation was without complications, 
and he was discharged to be followed on an outpatient basis.  
Follow-up visual acuity findings dated in June 2005 indicated 
20/20 vision for distances in the right eye, and detection 
only of hand motion in the left eye.  Possible optic nerve 
damage of the left eye was suspected.  A July 2005 clinical 
notation revealed visual acuity in the left eye no better 
than 20/400, and indicated a "poor prognosis" for the left 
eye.  September 2005 and April 2006 visual acuity results 
again indicated 20/20 vision in the right eye and only hand 
motion noted in the left eye.  His most recent clinical 
findings of April 2007 also confirm these findings.  Ocular 
hypertension was noted bilaterally in July 2007.  However, 
his intraocular pressure was within normal limits.  

Private medical treatment records dated in June 2005 also 
confirmed 20/20 visual acuity in the right eye and detection 
only of hand motion in the left eye.  

The veteran was seen for VA examination of his eyes in 
September 2006.  His 2005 surgery of the left eye for retinal 
detachment was noted.  He continued to be followed by VA for 
eye treatment, and used eye drops on a daily basis.  He also 
wore prescription glasses.  On visual acuity testing the 
veteran had corrected visual acuity of the right eye of 20/20 
distant and 20/20 near.  In the left eye, the veteran had 
1/350 distant visual acuity, and his near visual acuity could 
not be measured.  The pupil in the veteran's left eye was 
fixed, dilated, and non-reactive to light.  The pupil in his 
right eye was essentially within normal limits.  Slit-lamp 
examination indicated trace conjunctival injection in the 
left eye and clear corneas bilaterally.  Visual field testing 
indicated a full field of vision in the right eye, but such 
testing in the left eye was not possible.  The final 
impressions were of status post cataract extraction 
bilaterally, ocular hypertension, and status post retinal 
detachment repair, optic atrophy, and anterior uveitis of the 
left eye.  

The veteran testified before the undersigned Acting Veterans 
Law Judge in September 2007.  He stated the 2005 surgery on 
his left eye was largely unsuccessful, and his left eye 
visual acuity had decreased since that time.  He also stated 
his right eye has also continued to worsen, resulting in 
increased sensitivity to light and decreased night vision.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of 50 percent for the veteran's bilateral 
pseudophakia, status post retinal detachment repair of the 
left eye.  The medical evidence of record, including both the 
private and VA evidence, reflects the veteran has corrected 
visual acuity of 20/20 in the right eye and perception only 
of hand motion in the left eye.  Taking into account the note 
at DC 6029, visual acuity of 20/20 in the right eye should be 
rated as one step worse, 20/40, or no less than 20/70, 
whichever is more advantageous to the veteran.  Under 
38 C.F.R. §§ 4.27, 4.84a, DCs 6029, 6069, Table V, if the 
right eye is rated as 20/70, and the left eye has only hand 
motion, a 50 percent award is appropriate.  In order to meet 
the criteria for a 60 percent under DC 6069, visual acuity in 
the right eye of 20/100 must be present.  The medical 
evidence of record simply does not reflect such a degree of 
visual impairment in the right eye.  Rather, the veteran's 
right eye is consistently described as having corrected 
visual acuity of 20/20.  Thus, there is no basis for a higher 
schedular rating for the veteran's eye disability under DC 
6069.  Moreover, the evidence does not reflect impairment of 
the visual field or other impairment of the eyes that would 
yield a disability rating in excess of 50 percent under other 
rating criteria appropriate for bilateral eye disabilities.  

In reaching the foregoing determination, the Board has 
considered the history of the veteran's eye disability, as 
well as the current clinical manifestations and the effect 
this disability may have on the earning capacity of the 
veteran.  See 38 C.F.R. §§ 4.1, 4.2.  The Board has also 
considered whether a staged rating is appropriate in this 
case.  See Hart, supra.  However, for reasons explained 
above, the veteran's for bilateral pseudophakia, status post 
retinal detachment repair of the left eye, does not warrant a 
schedular evaluation higher than the current 50 percent 
rating for the appeal period.  As noted earlier in this 
decision, the veteran was awarded a temporary total rating 
from April 2005 (the date of his claim for increase) through 
July 2005.  Currently, a 50 percent rating has been in effect 
since the beginning of August 2005.  The Board finds that 
rating appropriate for that entire time period, based on the 
analysis discussed.  Should the veteran's eye disability 
change in the future, he may request reevaluation, but at the 
present time there is no basis for a schedular evaluation in 
excess of the currently assigned 50 percent rating.  See 
38 C.F.R. § 4.1.  In reviewing the foregoing, the Board has 
been cognizant of the "benefit of the doubt" rule.  
However, this case does not present such a state of balance 
between the positive evidence and negative evidence to allow 
for a favorable determination.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Consideration has also been given to whether the RO should 
have considered referral to the Undersecretary for Benefits 
or the Director, Compensation and Pension Service for 
consideration of an "extra scheduler evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability or disabilities."  38 
C.F.R. § 3.321(b)(1).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular scheduler standards."  38 
C.F.R. § 3.321(b)(1). 
The evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  The 
percentage ratings in 38 C.F.R. Part 4 represent as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Id.  

In the present case, the veteran's bilateral pseudophakia, 
status post retinal detachment repair of the left eye, has 
itself required no extended periods of hospitalization, and 
is not shown by the evidence to present marked interference 
with employment.  The Board acknowledges a May 2006 letter 
from the veteran's prior employer (an electrics company), 
which indicates that after the veteran's eye surgery he was 
unable to return to work due to the loss of vision in one 
eye.  The employer stated that the veteran would not be able 
to perform electrical work without possible endangerment to 
himself or others.  Nevertheless, at the time of the 
September 2007 hearing the veteran was currently employed at 
a grocery store warehouse.  He testified that he had lost 
approximately 6-12 days from work during the past year due to 
his disability.  The Board finds that this amount of lost 
time is contemplated by the 50 percent disability rating 
assigned.  In other words, the Board finds that in this case, 
a 50 percent disability rating is adequate contemplates the 
type of loss of working time that the veteran described.  The 
veteran is currently employed, and at the time of the 
September 2007 hearing indicated that he had been in that 
particular job for approximately two years.   The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than that already contemplated 
in the rating schedule.  The Board finds that the schedular 
evaluation is adequate, and referral for extra-schedular 
consideration is warranted in this case.  38 C.F.R. §  
3.321(b)(1); see Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In conclusion, the preponderance of the evidence is against 
the award of an increased rating in excess of 50 percent for 
the veteran's bilateral pseudophakia, status post retinal 
detachment repair of the left eye.  As a preponderance of the 
evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a disability rating in excess of 50 percent 
for bilateral pseudophakia, status post retinal detachment 
repair of the left eye, is denied.  




____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


